                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                           UNITED STATES DISTRICT COURT
                                   9                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           ARTHUR L. JOHNSON,
                                  11                                                             Case No. 17-07133 BLF (PR)
                                                              Plaintiff,
                                  12                                                             ORDER GRANTING MOTION FOR
Northern District of California




                                                    v.                                           EXTENSION OF TIME TO FILE
 United States District Court




                                  13                                                             OPPOSITION
                                  14       SCOTT KERNAN,
                                  15                         Defendant.
                                  16                                                             (Docket No. 35)
                                  17

                                  18             Plaintiff, a California inmate proceeding pro se filed a civil rights complaint
                                  19   pursuant to 42 U.S.C. § 1983.1 The Court found the complaint, liberally construed, stated
                                  20   a cognizable claim and directed Defendant to file a dispositive motion. (Docket No. 12.)
                                  21   On February 1, 2019, Defendant filed a motion to dismiss. (Docket No. 34.) Plaintiff has
                                  22   filed a motion requesting a fourteen-day extension of time to file an opposition to
                                  23   Defendant’s motion to dismiss. (Docket No. 35.) Plaintiff requests the additional time
                                  24   because his physical ailments and limited library use limit his ability to file an opposition
                                  25   in the time provided. (Docket No. 36 at 2.)
                                  26

                                  27   1
                                        The matter was reassigned to this Court on January 6, 2018, after Plaintiff declined
                                  28
                                       magistrate jurisdiction. (See Docket Nos. 4, 6.)
                                       Order Granting Mot. for Ext. of Time to File Opposition
                                       PRO-SE\BLF\CR.17\07133Johnson_eot-opp
                                   1             Having shown good cause, Plaintiff’s motion is GRANTED. Plaintiff shall file an
                                   2   opposition no later than March 4, 2019. Defendant shall file a reply brief no later than
                                   3   fourteen days after Plaintiff’s opposition is filed.
                                   4             This order terminates Docket No. 35.
                                   5             IT IS SO ORDERED.
                                   6           February 26, 2019
                                       Dated: _____________________                                  ________________________
                                                                                                     BETH LABSON FREEMAN
                                   7
                                                                                                     United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   Order Granting Mot. for Ext. of Time to File Opposition
                                       PRO-SE\BLF\CR.17\07133Johnson_eot-opp
                                  28                                                             2
